Title: I, 15 December 1799
From: Lear, Tobias
To: 



[Mount Vernon, 15 Dec. 1799]

The following circumstantial account of the last illness and death of General Washington was noted by T. Lear, on Sunday following his death, which happened on Saturday Eveng Decr 14th 1799 between the hours of ten and eleven.
On Thursday Decr 12th the General rode out to his farms about ten o’clock, and did not return home till past 3 oclk. Soon after he went out, the weather became very bad, rain hail and snow falling alternately, with a cold wind. When he came in I carried some letters to him, to frank, intending to send them to the Post Office in the evening. He franked the letters; but said the weather was too bad to send a Servant up to the Office that evening. I observed to him that I was afraid he had got wet, he said no, his great coat had kept him dry; but his neck appeard to be wet, and the snow was hanging on his hair. He came to dinner without changing his dress. In the Evening he appeard as well as usual.
A heavy fall of snow took place on friday, which prevented the General from riding out as usual. He had taken cold (undoubtedly from being so much exposed the day before) and complained of having a sore throat—he had a hoarseness, which increased in the evening; but he made light of it, as he would never take anything to carry off a cold; always observing, “let it go as it came.” In

the evening, the papers having come from the post Office, he sat in the room, with Mrs Washington and myself, reading them, ’till about nine o’clock, and, when he met with anything which he thought diverting or interesting, he would read it aloud. He desired me to read to him the debates of the Virginia Assembly, on the election of a Senator and Governor; which I did. On his retiring to bed, he appeared to be in perfect health, excepting the cold before mentiond, which he considerd as triffling, and had been remarkably chearful all the evening.
About two or three o’clk Saturday Morning he awoke Mrs Washington & told her he was very unwell, and had had an ague. She observed that he could scarcely speak, and breathed with difficulty—and would have got up to call a servant; but he would not permit her lest she should take cold. As soon as the day appeared, the Woman (Caroline) went into the Room to make a fire & he desired that Mr Rawlins, one of the Overseers who was used to bleeding the people, might be sent for to bleed him before the Docter could arrive—And the Woman (Caroline) came to my room requesting I might go to the General, who was very ill. I got up[,] put on my Cloths as quick as possible, and went to his Chamber. Mrs Washington was then up, and related to me his being taken ill about 2 or 3 o’clk, as before stated. I found him breathing with difficulty—and hardly able to utter a word intelligibly—I went out instantly—and wrote a line to Dr Craik, which I sent off by my Servant, ordering him to go with all the swiftness his horse could carry him, and immediately returned to the General’s Chamber, where I found him in the same situation I had left him. A mixture of Molasses, Vinegar & butter was prepared, to try its effect in the throat; but he could not swallow a drop, whenever he attempted it he appeard to be distressed, convulsed, and almost suffocated. Mr Rawlins came in soon after sun rise—and prepared to bleed him. When the Arm was ready—the General, observing that Rawlins appeard to be agitated, said, as well as he could speak, “don’t be afraid,” and after the incision was made, he observed “the oriface is not large enough.” However, the blood ran pretty freely. Mrs Washington, not knowing whether bleeding was proper or not in the Generals situation; beg’d that much might not be taken from him, lest it should be injurious, and desired me to stop it; but when I was about to untie the string, the general put up his hand to prevent it, and as soon as he could speak, he said “more.”

Mrs W. being still uneasy lest too much blood should be taken, it was stop’d after about half a pint was taken from him. Finding that no relief was obtaind from bleeding, and that nothing would go down the throat, I proposed bathing the throat externally with Salvalaltita, which was done, and in the operation, which was with the hand, and in the gentlest manner, he observed ’tis very sore. A piece of flannel was then put round his neck His feet were also soaked in warm water. This, however, gave no relief. In the mean time, before Docter Craik arrivd, Mrs Washington requested me to send for Doctr Brown of Port Tobacco, whom Docter Craik had recommended to be called, if any case should ever occur that was seriously alarming. I dispatched a Messenger (Cyrus) to Dr Brown immediately (about nine o’clk)—Docter Craik came in soon after, and upon examining the General he put a blister of cantharides on the throat & took more blood from him, and had some Vinegar & hot water put into a Teapot, for the General to draw in the steam from the nozel—which he did, as well as he was able. He also orderd sage tea and Vinegar to be mixed for a Gargle. This the General used as often as desired; but when he held back his head to let it run down, it put him into great distress and almost produced suffocation. When the mixture came out of his mouth som[e] phlegm followed it, and he woud attempt to cough, which the Docter encouraged him to do as much as he could; but without effect, he could only make the attempt. About eleven o’clock Dr Dick was sent for. Docter Craik bled the General again about this time. No effect, however was produced by it, and he continued in the same state, unable to swallow anything. Docter Dick came in about 3 o’clk, and Dr Brown arrived soon after. Upon Dr Dick’s seeing the Genl & consulting a few minutes with Dr Craik, he was bled again, the blood ran slowly—appeared very thick, and did not produce any symptoms of fainting. Docter Brown came into the Chamber soon after, and upon feeling the Generals pulse &c. the Physicians went out together. Dr Craik soon after returned. The General could now swallow a little (about 4 o’clk)—Calomil & tarter em. were administered; but without any effect. About half past 4 o’clk, he desired me to ask Mrs Washington to come to his bed side—when he requested her to go down into his room & take from his desk two Wills which she would find there, and bring them to him, which she did. Upon looking at them he gave her [one] which he observed was useless,

as it was superceeded by the other, and desired her to burn it, which she did, and then took the other & put it away. After this was done, I returned again to his bed side and took his hand. He said to me, “I find I am going, my breath cannot continue long, I beleived, from the first attack it would be fatal, do you arrange & record all my late Military letters & papers—arrange my accounts & settle my books, as you know more about them than anyone else, and let Mr Rawlins finish recording my other letters, which he has begun.” He asked “when Mr Lewis & Washington would return”? I told him I beleived about the 20th of the month. He made no reply to it. The Physicians again came in (between 5 & 6 o’clk) and when they came to his bed side, Dr Craik asked him if he could sit up in the bed. He held out his hand to me & was raised up, when he said to the Physicians. “I feel myself going, you had better not take any more trouble about me; but let me go off quietly; I cannot last long.” They found what had been done was without effect—he laid down again and they retired excepting Dr Craik. He then said to him, “Docter, I die hard, but I am not afraid to go, I beleived from my first attack that I shd not survive it, my breath cannot last long.” The Docter pressed his hand but could not utter a word. He retired from the bed side—and sat by the fire absorbed in grief. About 8 o’clk the Physicians again came into the Room, and applied blisters to his legs, but went out without a ray of hope. From this time he appeared to breath with less difficulty than he had done; but was very restless, constantly changing his position to endeavour to get ease. I aided him all in my power, and was gratified in beleiving he felt it; for he would look upon me with his eyes speaking gratitude; but unable to utter a word without great distress. About ten o’clock he made several attempts to speak to me before he could effect it—at length, he said, “I am just going, Have me decently buried, and do not let my body be put into the Vault in less than two days after I am dead.” I bowed assent. He looked at me again, and said “Do you understand me”—I replied Yes, Sir, “Tis well,” said he. About ten minutes before he expired his breathing became much easier—he lay quietly—he withdrew his hand from mine & felt his own pulse—I spoke to Dr Craik who sat by the fire—he came to the bed side. The Generals hand fell from his wrist—I took it in mine and laid it upon my breast—Dr Craik put his hands over his eyes and he expired without a struggle or a Sigh! While we were fixed in silent grief—Mrs Washington asked, with a firm & collected Voice, “Is he gone.” I could

not speak, but held up my hand as a signal that he was. “Tis well” said she, in a firm voice “Tis All now over. I have no more trials to pass through. I shall soon follow him![”]
Occurences not noted in the preceding pages—
The General’s servant, Christopher, attended his bed side & in the room, when he was sitting up, through his whole illness. About 8 o’clk in the Morng the General expressed a wish to get up. His clothes were put on, and he was led to a Chair, by the fire. He lay down again about two hours afterwards. A glister was administerd to him, by Dr Craik’s directions, about one o’clock; but produced no effect. He was helped up again about 5 o’clock—and after sitting about an hour, he desired to be undressed and put in bed, which was done. Between the hours of 6 and nine o’clk, he several times asked what hour it was. During his whole illness, he spoke but seldom & with great difficulty and distress, and in so low & broken a voice as at times hardly to be understood. His patience, fortitude & resignation never foresook him for a moment. In all his distress he uttered not a sigh nor a complaint, always endeavoring to take what was offered him, or to do what was desired.
At the time of his decease Dr Craik & myself were in the situation before mentioned. Christopher was standing by the Bedside. Mrs Washington was sitting near the foot of the bed. Caroline, Charlotte, and some other of the servants were standing in the Room near the door. Mrs Forbes, the House-keeper, was frequently in the Room in the day & evening. In the afternoon the General observing that Christopher had been standing by his bed side for a long time—made a motion for him to sit in a chair which stood by the bedside.
As soon as Dr Craik could speak, after the distressing scene was closed, he desired one of the servants to ask the Gentlemen below to come up stairs. When they came around the bed, I kissed the cold hand, which I had ’till then held, laid it down, went to the fire and was for some time lost in profound grief, until aroused by Christopher desiring me to take care of the General’s keys and things which he had taken out of his pockets, and which Mrs Washington directed him to give to me. I wraped them up in the General’s Handkerchief, and took them with me down stairs; About 12 o’clk the Corps was brought down and laid out in the large Room.
